09/08/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 06-0422


                                       PR 06-0422
                                                                              SEP 0 7 2021
                                                                            Bowen Greenvvoocl
IN THE MATTER OF THE PETITION OF                                             15t of Suprema Cour,
                                                                    O R Dcrwte      (If Nino-lit:Ina
ROBERT A. ROSENQUIST


       Robert A. Rosenquist has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Rosenquist's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
       Rosenquist passed the MPRE in 1997 when seeking admission to the practice of law
in Texas. Rosenquist was admitted to the State Bar of Texas in 2000 and is in good
standing. The petition states that Rosenquist has been "practicing law ethically and without
incident" since 2000. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Robert A. Rosenquist to waive the
three-year test requirement for the MPRE for purposes of Rosenquist's current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this        —clay of September, 2021.




                                                           Chief Justice
A   /.   Justices